In its petition for a rehearing, the respondent urges that the opinion is in error in holding that section 4390 of the Political Code is applicable to the city and county of San Francisco. The criticism seems to be well founded. (Ex parteSimpson, 47 Cal. 127; In re Pfahler, 150 Cal. 71, 88, [11 Ann. Cas. 911, 11 L. R. A. (N. S.) 1092, 88 P. 270].)
But the decision may well stand without regard to section 4390. No mode for the collection of taxes has been prescribed in the charter itself, or by the legislative body of the city and county, under the authority given by the charter. Section 3819 of the Political Code is a general law, a part of the system established for the collection of county taxes. San Francisco is a county as well as a city. Unless the provisions of the general law for the collection of taxes apply to San Francisco, the city and county is left without any scheme for collecting taxes. In the absence, at least, of any provision on the subject contained in, or made pursuant to, the charter, the scheme of which section 3819 is a part must be held to be in force in the city and county of San Francisco.
The petition for a rehearing is denied.